              Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 1 of 15 PageID #: 582
                                                                                                                                                   GOVERNMENT   EXHIBIT   5


                                                          4co       up    to   U   SuDBW                    hm

                                                               Vrcpm            in     flll       ifrll         oni   at       ihr

Mode                                                                                          f   m       Pic   fvme                  f




WAY           Was    thc                                            AH        ennies              must      be      hand Men
                                                                                                      I
                                                                                                                                               i




                                                               nc      Fornpletecl                                              R




                                                          NA       C   HA       C
     1
         vana Saw          W         WW                                                                 1r Cpfah1 2                  r-anno

     MV       and   50i




                                                                                                                           I




                                                                                                   d0i          f   MpYc        r


                                                                                                                       11                 T1




     Am   0                                             13 j nli                   o                md                                trlw

     Ow   WMMN              W        on




                                                                   unhwho              Undu 10
                                                               io      kilo    eMloru i




                           W                     Odwy clwntl



                                          Red   Wes 0401WA

              Art

                                                                                                                                          M W humwm
                    voi


12   U         Fe   W      110   1
                                                    e   Urund       on             suda             a     nanhomy o




                                                  STAPLE            IF   R46ES                    HEUME                SEPA RATED




                                                                                                                                                                          US00000236
                              Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 2 of 15 PageID #: 583
I       cerdlr                                                                                                                    d comple-te                      I   ha            read            and onderso md                                           the             Notice-s                                                                                            0



                                                                                                                        La                 am     not        the           actuid                                                                             a   crime pun                                                                      rider Federal                    and
4473                 1    Boders                                                                                    I             if   I
                                                                                                                                                                                            transferee buyer                                         is




                                                                                                                                                        1    ho            ns                         CS      o       a               0    f        h     e                   Cdo    ns                                                     nI'lor      12 b through              11C
I       no     a   I's
                          C     i
                                    0                                                                                                                                  a        IA   c rs        I                I

                                                                                                                                                                                                                           ny                   I
                                                                                                                                                                                                                                                                  q   I
                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                             1




is
         Prohibited front                                                                                                         derstand              thato               person Mioansivers                                             yes                        to      quest-inn              12 d              isprobibited               from reuhingor


poswssing                       a       fireart                                                                                       esfion      12A2                     and       prim         ifles       the      documentation                                                requir               J   in   I   Rx         I   aiso   undersfand               that    naking

                                                                                                                                                                                     k                                      iffi


               t     unr                F   ederal     lw      and        m      also                                             r    loeal      laTt         I       further           Understand                                 that            ille          repetith               e   purcl

resole I'm livelihood                                and   profil         eithout       It
                                                                                             Fecteral         firew                    ense       is    a          iolation              of          Federal Inw                                See                   fnstrucihms-fiir                                Ottesdem              11



                                                                                                                                                                                                                                                                                                                                                                     CD
                                                                                                                  ecr             B        I it   st    Bc CompletLcl                                 B       Trainsferor Seller


                                                                                                                                             upph                                            L        ifirmisCer                          is        at        a   quflifying                         gun shiw                or      2   nil



                                                                                             Othel        Firc




                                                                                                                             ii       or   olb          I   t7li                                                      NT             Fhrj ili                                  i ico i 11                    t
                                                                                                                                                                                                                                                                                                                 cc    ItI   wrllclfow            trw


        lssumi            Atilhont                MJ   Tvpc          ot   Jdcn                                                               11                                                                                                                                      E   x
                                                                                                                                                                                                                                                                                             p   i   a   t
                                                                                                                                                                                                                                                                                                                                 of ldc l i




                                                                                                                                                                                            0                                                                                                                                                                                7
    I   RAI                                        Go                         F'sued                                                                                                                                      it        holl

                                            IN 1




                                                                                                                                                             lr m              rr v      Of Fhe                                                                                              Not
                   wc           flic        ttlrnl         I   buvet'c                                                            IT                                   v   a                              Th NK                           S                                                      tioil




                     VnIn




                                                                                                                                                                                                                       6 11                                       ru                                                         I                    cd    I   voll-i   N   I
                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                      I
                              lvspon c
                                                                                                                                                                                                          Dpprol                                                               Lf




                                                                                                                                                                                             L-J
                                                                                                                                                                                             I




19                                                                                           h   r n rn   I
                                                                                                              o                                        h     1fll                ir         rc pLms                            IT
                                                                                                                                                                                                                                      r cer d                                                                     Tm                        II       I'lic       1'1fl       on




                   Thc                       and     BrJ         1
                                                                                                                                                                                                                      2                                                                  im




                                                                                                                                             chcck           wa             con-ink ted                   dumm 2                                                                                                                               idud

                                         NFA                                                                                          NFAq        Ilpphtion                          r-w

                                                                                        I
                                                                                             berause          dic                            b rr             h1 1              flt      d       tic-n-11ii       1
                                                                                                                                                                                                                      tom             Ih                                                                                                                                      1   r




                                                                                                                                                                                                          A-v         ffi




HF       the       1I                                                                                                                                  Itc     o               thaI      the


                                                                                                                                                                                                                                    22         m1411              3j
                                                                                                                                                  rorm                                   lruc correct and
                                               lrls-i          vls
                                                                to    the     qi                                                                                   are         mill                                                                        compiple

                                             13w               Sizimnii




                                                                                                                        rransferor Seller Coutinue                                                        to      Next Page

                                                                                                                                                                                                                                                                                                                                                                                          4
                                                                                                                    STAPLE                   IF   R GES PECOME                                                SVIVARATED




pua                      t 16




                                                                                                                                                                                                                                                                                                                                                                         US00000237
                       Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 3 of 15 PageID #: 584

                                                                                                                                                                                                                                            2   6




                                             By      tile     CIOSe              Of       BUsiness                     Complelia                 ATr Form 3310 4                                      For      Alulliple                        Purvi'lases


Q        Total          Numbei                  of     Fircarms                 TransCQued                                        C hm7ll                                                       LV                                                                                 111            part             c


                                                                  Do
             OU4        rwo                           c1c                     noi     iji   e   numcriiils y
                                                                                                                                                                                                                                                                   Un                    Numbtrf                        i     Fn


 11          111      Llc       bll_f ic fl ct                                                                                                                                                                                                       Chl2ck            i   I       dl s           tr-ivt

                                                                                                                                                                                                                                                                                                  1      lit       11




                                                                                                                                                                                                                                                                                                                                     I Vf   fii




                                                                                                                                                                                                                                                                                                                                                                6

                                                                                                                                                                                              IM11 111 s                   M       jist         Completi                   Questiou                                     34
                                                                                                                                                                                               Jio         Completed                             Section             11    Must Co

                                                                                                                         k   Nodc                loso-uCtIlitis                    nod        I c initions On                      thr-VIT'Vorm                            447 1                               I                                                uniiA           in   sQcdowi            B   111        1   is




Mw           cm      rect      and con plete                         if-ill
                                                                                3         this     entirt                                        record                          been       Completed               at in              1
                                                                                                                                                                                                                                            ficen cf           bUSilICSS                 iWoo-iLws                      f-ficensud                prejoiscs                    includes              husi


Iculporalily                   condildtd                If-ool         a      qualikilli              gun             JI m        ir   e     ont         in    the                   Siale      ill         hich       Hie lkcn L-d                        prmke                     k     i willIA                      unk 5              Ill




reqnirunomaLs                   of IS           US C 922 a                           Unless           this            h-911 llctioll                       been denicil                 ill    cancellod               I   fudher                   cortifY       on               the    bwsk                                           thetrans


St-ct and                            Sumlion           C      if   npplicab1c                      f2       m           voilic ition              o the            identification                 n covdrfl                in              qnk-sliml           N md                  in           rc-i             l2rification              at tile       li




WUS      CW11p1cfcdj                   11TICI   f3      st 1te or              Incal        111W      llf   pIiC1IllIe            to       ihC    fiYeAM11                                            il
                                                                                                                                                                                                           k   In hdkffh l                            it
                                                                                                                                                                                                                                                           k    rJ01       UVILTM                 fill         for      we      to       ML       deli e


dispose              ni'the     lin-ni-m s                  listed         on     tills     form            to        the    petson          identifil-A                in       Section


                                                                                          plense            if
                                                                                                                                                  ur          I'L-10C        3




                                                                                                                                                                                                               mc          Tl Fmin                                m hl
                                                                                                                                                                                                               tu                  c11          a          c         i                    U




tit   6r 1     rm          1   lic     irw



                                       mu       it                                                                                                                                                                                                                                                                                                                  hfit       jn Al             I   nmt    14   71


       rAji w                    ljj    27      0-T




                                                                                                                                                                                                                                            B   wd D             Fhl           I




                                                                                                                 it    d1c




                                                                                                                                       j    Firfllrlil




                                                                                                      MOI-a                 rh c                                                                                                                                                                                                    to


                                                                Fk       4                         and       ATF             PF                       1M                                                                       a       hn aml              ahoul           FFi ru             f




                                                                                                                                                                                                               Ifld 01                 inlpriS311 J             6F     nci                                              20          CI                 2         L s       7     2       7   t




Attcr        11-le                                          Ila    completcd                    dic                                                                          mu t

makc         i1i      cmripl icd ofiLmal                           kl'F         Forni           4473        fir1w                                     th                          cei                                                                                                                                   Sdi
cr'd     hmrwfaah tHR                                                            and        Iny       nppixli                                            s     F Jft    CHliAlr

pciman w                                        Sh          Fom3              4-471 1                                                            te            2                        d                      1-11C
                                                                                                                                                                                                                                                                                         J-i 1 j                                                                                                                   I   l

         th 11
                      perilld          Ila      be     Ilibil      ilted        lo    AM                                                         inifloeicol             0         eliaL                                           thLlf        Ih              rs         Ln'e          111le



      ifixposirl'on              Illpilab            nical      tbJ      na                                                                                                      M                                                 i       ullabic         o   I-cad       anctior                 Vllie                lie     a


                                                                az    all      orli                                                                                          nrm i                                                              by anodici                                                                                                                                                       Wiel
                                                        eg                                                                                                                                                     completed                                               pcusno

4473                 fflcd     m       the                                                                                                                                                                     1huil       he                                                        rousl                then          siell


                                                                                                                                                                                                               uiisi       ers             and


                                                                                                                                                                                                                                                                                                                                                       1        l'unr      1     3   i       3
                       6                                                                                                                                                                                                                                                                                                                                                                 20




                                                                                                                                                                                                                                                                                                                                                                                                      US00000238
                               Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 4 of 15 PageID #: 585



                                                                                                                                                                                                                                                                                                            13 101-1   j 4    1011   11011      1 1'01
                                                                                                                                                                                                                                                                                                                                                             U



                                                                                                                                                                                                                I    I   Io r      11
                                                                                                                                                                                                                                        into          f     S44 000                         hn   0


Ri id               111c            lotices                                   N'stvuctions                    and                    DOinihoas                               fir       Olv          fol-111                   Plt p re                    if       cwiL'iflol                on       M      he                      pi-Q-111i es            111

     f
             k                 ly   1   z h      1   c                1   ef
                                                                                    1q      3 rf   lri l       it       f        i   vet   1   fi-o     11                    11   a    li jr   I
                                                                                                                                                                                                    7

                                                                                                                                                                                                        I            1   1
                                                                                                                                                                                                                                  11        i
                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                         1        M       t1u Ijjpf        Satc        ia   which         rhl    liceii Cdl


lm'ah fi                   unle s                        dw tjonstion                                         qualifit s                       Under                     IS        LSC                      9-12c                       di           ontries                 OUst           bi 11 11nd rilleil                ki    ink      PLE-ASE

                                                                                                                                                                             fion           A           dusi                                Copnplcl d                                Perontflh                  BY    Jronsf        erefBu              I


                                                                                                                                                                                                                                                                                                                                                             er




                                                                                                                                                                                                                     fllbrkA                    i jtifms                 in-f                                     Cnin-it            1w                      iitlicc
                                                                                                                                                                                                        I'Al                                                                          na-epkffilf                                               Pft t




                                                 R                I




                                                                                                                                                                                                                                                                                                      ir    12




                                                                                                                                                                                                                                                 I   F                                                                                                                 msk rec hm   ut    il




                                                         11
     A       I'll      z   I    c       11111                 i




                                                                                                                                           I       I
                                                                                                                                                       In    111        ij    ot f     il   1   r        ro     it
                                                                                                                                                                                                                         in       u     m                 fu        it       ik   dc



                                                                                                                                                                                                                         OR



         H                                  t    I                I                 di Ii      hl    L




                                                                                                                     nj                ot      i       12   T   i   1   d          S                        i   L                  11
                                                                                                                                                                                                                                        i




                                                                                         llwq                                                                                                                   I'w                     S1 c
                                            rc       voil                     ill                                                                                                                                                                                                     a     lljilinnim ml                            lSc

                                                                                                      flffl         i'llin             an w'th                                                                           sfmed                  it    th             i1sqRWI 0-M




 3       1            o         I       I   F        an           a       i
                                                                              len           12     0                         i
                                                                                                                                      S     ksued A                                hcn          or Achil                      Jiln munbci                                             R      b                               1 jl



                                                                                                                                                                                                            Fru n             i   ri ree Bll                   vf        v    Confinue                lo          xt    Hue                                                    XF        Fo m   14 71   O
                                                                                                                                                                                                STAPLE                                  IF       R-MGES                           BECWff                   4PARA-1                   11




                                                                                                                                                                                                                                                                                                                                                                                                        US00000239
                                   Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 5 of 15 PageID #: 586
                                                                                                Section          A            true                                      9nd complete                                          I       hai                     read            and understand                                  the               ioloces          Instructions                             and    Definitions                 on     kTF        Forin
    I
                c2rffy            that               rn          aps-wers                  in                        iire                 correct                                                                                                  e


4-173                        1   understand                                 that       ans o-ering              yes to question                            I        I   n        if         I
                                                                                                                                                                                                am      not           the                 actual                   trarlsferce                     bu er                is        i        crime           punishoblu                  is     a    felonl         under              Federal             Lii       and

fll                 v   also violate                             State         and r                   locat   bm uuderstitind
                                                                                                                       I                                   that                  o         picrivin
                                                                                                                                                                                                                  ho                  nns                 ers                 es     to      am            of the                     questions                 11    h     through                   I   I     and    or       I   2-b through                    I    2x

is              prohibited                               from purchasing                                or   receiviri       1     a    fire2rm                 I       understand                            that                    a
                                                                                                                                                                                                                                              person                     vi   ho    unw            ers          N       es                 to question                2A           1     is   prohibited                   from          reeek           ing Or


poSng                                       I        firearin                unless the                  PCIl                iS11111e              es           to      question                        12A 2                             and             prw             Ides      the       documentati wi                                          reffuired             i                     1       alsn   underst ind                 that         n1likinIg


                                                                                                                                                                                                                                                              Jv

                                                                                                                                                                                                                                                                   understand
                                                                                                                                                                                                                                                                                                                    v
felony                       under                       Fedenal             Imy and                    may     also    i    iolate       State        und or                              local                          I       further                                                          that              the repetith                           e   purch
resale                       for        livelihood                          and        profit           without        a Fed-eval              firearms license                                         is    a       violation                                    of     Federal law                               ee                         Insiryictionsfiw                    Question                      14



                                                                                                                                                                                                                                                                                                                                                                                                                                             2o               C7
                                                                                                                                                                                                lust Be Completed                                                             BY     Transferor Sellvii


    16                                  ol hrvamifl                                                                                                                                                                                                                                                    r       IS    M        D        q1 1 11 11'VillLI             L'UP        S11CM        Of
                        lvpe


                                                                                                                                                                                                                                                                                    ol'Function




                                                                                                                                                                                      00                                                      w                                                                     iio



                                                                               TI e              cfidentificailion                                                                         z     Oil    ldclitilk'aii'M


                                                                                                                                                                                                                                                                                                                                                                                                  D




                                                                            Im'Cl-11111clit                  1slwel         Do'clunctwl                                                                      011      LM                                                                     no    s


                                                                                                                                                                                                                                                                                                                         Lc



                                                                                                                                                                                                                                          a   cop                    to       chl    A       FF 1-t rn 14




                                                                                   20                                                                                                                                                                              OfThe                                                                                                                                                            20   od
                                  Qm miolls 19                                                                                                 Acied                                                                                                                                     Firellrmil                                                                                                                    1




    il              a    P'lie              111l                                                                                               i           ation                     ill        Ccl oil                                                              I        h     Tllc       NJ               S    o
                                                                 lo




I       Q'C              File                                         ill      i   I   H         fil    su p    ro    ijzd                     1CS         nt           0   c         appropri                I
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                      c                                              11       d                l'ollmving                                                            vlls X                   Li                           ed       I'voni   NIC         S nr          tll   2




                         W
                                                                                                                                                                                                                                                                                    Pi




                                                                                                                                                                                                                                                                                                                                                                                                                   d   l




                                                                                           T    le             Lei   th fi eipp                l   as          ti                                       Oc            I'011cm                       it
                                                                                                                                                                                                                                                              12                                   1       i
                                                                                                                                                                                                                                                                                                                                      Ccl       fri-1111    N ICS           it    tile        appropri tt                                t 1'211CY
                                                                                                                                                                                                                                                                                                                                                                                                                                                              OW

                                                                                                                                               A                Proce cl                                                              1

                                                                                                                                                                                                                                              j                                                                 EJ
                                                                                                                                                                                                                                                                                                                                      Cr
        191              Th                 muli                 aild        ft-idv             A                                                  F   t   1    1           Ni        C S          x
                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                              Lj
                                                                                                                                                                                                                                                                                                                                                  T    7




                                                                      Iliol1r                                                                                                                                                     I




                                                                            chp-ck             as                           ticcalise          1                             aundl                hoc k                                                                            Illn Ig          the             I                                                               on                             idlla             Vill          ill        Lxi
                                                                                                                                                                                                                                              PnI lplei'A                                                                                                                                                                                                 I
                                                                                                                                                                                                                                  I's




                                                                                                        a                        cill   tile   Ipprn                    z'd           N I Al           lr    T lic ition                                      iScc


                                            t            N       C-1                                                                                                                                    vr            has                     1          il    l i                           hlnn              Lhc       S        l             L h             11C                                                                          lC          qu'al
                                                                                                                                                                                                                                                                        pmi-Iii                                               t        t   f                           z
                                                It   t       I
            I




                                                                                                                                                           7                lust                Be Completed                                                  person llh                      R        Tra

        r       the      i       ills       Fer                                                                                                    cront                    cja                 r-or        the       dqt                         th'at            1he        tran                                      cr                                 Stcti             V     ilic       traiisre                                        Is         C llp N
Soction                          C          inniri zdmte                                                                                                                         S              Scc          hj-qra1 i 11'joi                                                 Qvt'sliml                             7mil



I           cerflfv                thnt                  mN an wLr                                                                         Section                      A    of             this       forro                  are                 still            true correet                                and            complete

                                                          s Ttl




                                                                                                                                                                                                                                                  Continue                          to       7Nc t             paOe

                                                                                                                                                       STAPLE                                    IF     PAGES BE'COME SEPARATED



11'a            2   e    2              i




                                                                                                                                                                                                                                                                                                                                                                                                                                              US00000240
                                             Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 6 of 15 PageID #: 587
                                                                                                                                                                                                                                                                Or Sellu Even                                                     If         Th                       Firearai s                              is



d




            REM VNDER                                                               BIN     f     e       Close             of      Busi                                                         ATF Form 3310 4                                                 For                     Nfultiple                            Purchases                                            of         Rand-uns                                                   ConsecutiNe                     susiness        Dail's



                               Toul            Number or                                         Fir-Cli-ims                Transrerred                     P                               ij        1ijL j               I JI    P11          HII'Ll           C     11                 CIT                            it                Check                             ifariv                  Part      or Ilk

                                ML             ill             o t ove                       ic            Do         not        use    numeral
                                                                                                                                                                                            Cl                                                                                                                                                                          Linc                 Nuinber s 1rom

             I                 For       Usi                    h              Uccn c                       tSt2                                                        OHL                      1
                                                                                                                                                                                                          3   1   1                                                                                                                    Uhe6                                  if      dli             tr-xlsai twn                  is       to    Tlefllt       II    a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           par 0-111 ur

                                                                                                                                                                                                                                                                                                                                                I

                                                                                                                                                                                                                                                                                                                                                    A        1




                                                                                                                                                                                                                       d     Fcd3ml                     FiT-t lirm                        Liu nsc                        Numbcv Ofn i                                                          nialil

                                cfFFL Ymi17cj-X-XA                                                                                         f fam




                                                                                                                                                                             C4     S

                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                            r   ea     r    n    i   s         t     I    u s        t    Co           i   ii        p v I
                                                                                                                                                                                                                                                                                                                                                                  i     i      Q     i   i   e st
                                                                                                                                                                                                                                                                                                                                                                                                      i

                                                                                                                                                                                                                                                                                                                                                                                                          o os 3 4-3         7
                                                                                       Far Dunied Cimcelled                                                 Tranuctions                                        the                                      Who                 Completed                                         Seution                                       B      Musl Complete Qui stions 31-36

        I

             cer ii                      ill       rt
                                                                 J              I    lit                                                                                            s                                                       and         Dl2finitimrs                           on this M-F                                           Fori-n                    W3 2                        tile    inflominiion recorded                                   in       Serduns     13




        t-rue                   Col-rect                       lnd com'plet                                     Alld                                                                                word                   lia         heen         crimpletkd                                At    ill       ll    licensal                             buisiness                            premises licenscil                                  prumisus


        u2niporavil                                v       condnctiA                              from           li
                                                                                                                       qua                                                                                        the       snmc ile                            hi        which                dic                 licu'llsai                       pn n6iuN k                                  loolied             mllcss              this       ir-awi iction             ba          ma   the

                                                                 of IN                 U SC 922                                                                                                                                        k-d      or cancellaL                                   I furilrI                      v     cedifl                            oil         the hasis                 of 1                                                                          respoflsc       ill




        Section                         A mid Sidion                                             C        ifitpiltif                                                                                                   id Vificii6on                             rtcorded                           ill
                                                                                                                                                                                                                                                                                                                   question                              IS       and                    Til         re-verificatioll                       lit   tile   time of          trillisfer       jj'Sek fjfm


        Wff COMp                             Iicfed                       mul              3      State           or       loc
                                                                                                                                                       pliclble             w      the fireai nu bushle ei                                                           it     is
                                                                                                                                                                                                                                                                                     nry beliefthit                                          it      Li      no                ufilwl fui                   fill   nit    14       sell           IOHN er       11-anspol-L              or Wheill     Ise



        dkpow                           of the                   firearm s                         lLsled             oil    tllt    forril      ill        tile
                                                                                                                                                                        pur-soll
                                                                                                                                                                                        id                wified             ill   Section                      A
    34                         Tv insfcior's                                        Selle             s      iianw               Please            print                  15        Ti                                     I SSellcl Ysizlxli




                                                                                                                                                                                                                                                                                         FOR        X     I




                                                                                                                                                                                                                                                                                         JJ   dic         11 111 CCF                   ill           l       lil-c          I-Ljll




                                                                                                                                                                                                                                                                                         m                                      1          i             CIMI

                                                                                                                                                                                                                                                                                         lh        AH               Filiv                    1173                 ill         il         IlFl




                                                                                                                                                                                                                                                                                          I   Mltdl                  j        lle                                                    k         ir




    w                den                th     lFtIll                                                                                                                                                                                                                                    In   alphillticti'ai                                Al                  Ieoiwof                       W'12


                               I        11             f       tic




    LhC                  ii jnsloiwl                             Indl               imllf         jM

            nu                                                                                                                                                                                                                                                                           11 11it


    111                                                                                                                                                                                                                                                                                                                       iif      imp                            pei
                                               d                                                                                                                                                                                                                                                                          LI Lil                    oT       113e             I 1n4CI

                                                                                                                                                                                                                                                                                                                    nholiicqp                                     Ow

                                                               how              lilt       ir                                                                                                                                                                                            rc iioll                    I          tic                 phtocop-v                                   riic       irml


                                               A       7                 Ic bf                                                                                                                                                                                                           mions                       B        a        J                              h ua
                                                                                                                                                                                                                                                                                     C Wh
             ncr'd1                          ATF                     I
                                                                         ono               47             mus          bc compincil                    ii    0                                                                                                                                                             it




             hell               l       hrci           m i                lrzm5ilr d

                                    l    tic       11 2d   I
                                                                          it    if                    I




    cQrls c                              ho        doc                    1111         1-mpo       IF



    i            I   I
                         C      tra I     1-cico                                     r     ill                                                                     Thcsc

    i orin                    iq         66un                        11122p                                                                                         Procedull                                                                                                            p6ir         J


                                                                                                                                                                                                                                                                                     and nr                   impr                solicd                     1               nc          mo-1-1           011M

                          r     dic      tranfcror cJioi                                          lia         omplcivj                        fiv il                                                  I       flc-sh               must

    mid-C                       thic     cgvilph ti d                                  Cirgin-ol             Af F           Fonn       4-17       11        jjj                                     J
    lal                       h ivliLlimi                                 and D fi                    tivonsj               Ind     aw        tioporuni                    d oc u   l   i   i   e    it   t   s   part
                                                                                                                                                                                                                               o   1   11   1   I
                                                                                                                                                                                                                                                    c   F



                                                                                    SuiJi             Grln 1473                     lnwt    bc         relaincd             tor    11           ieliq             10       vQjr             aild                                         The       lmnsi                                                                mui                  person lh               it             I
                                                                                                                                                                                                                                                                                                                                                                                                                                             c                  A i

    ac er III                            pcnod                           ma h                    mhmitrQti                  to   VFF       Filing                 Ina      bQ hionnloLicld                                         d        ko e                                     f
                                                                                                                                                                                                                                                                                          5 ipj           01111           OIC          atSv                      er'S          are           irlic        C1rr CI        1111131
                                                                                                                                                                                                                                                                                                                                                                                                                                                         te     Himncr                         vanre

                                                                     lilphabeliclil                        Ibi        lame oPurchaier                                   or lmmeric ll                          iiii                                                                  buy r                I-S      Uflabk                           io       rczid             anct'or                wrirc        tic                      ers          ther   dMO        he        igllalmzl       wa         be

    liult                     Nei       y    ilwilbel-l                             as      jonl           ai    it        nl-dw ujfiml evors
                                                                                                                                                                    I



                                                                                                                                                                        sciicr'i        completcut                             Forrrl                                                Colllpicicd                          hy           anolfict
                                                                                                                                                                                                                                                                                                                                                                            perall                                        tile          I         clur        scil-l         Tv      u   pfr ins

    4-47 3 av i                          Ned                   tTl       file        mioriQ lillifln                   n                                                                                                                                                             11ILM          ihe


                                                                                                                                                                                                                                                                                                                   and


                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4-17      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     300
    Pa n                 12
                                         1     6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              US00000241
                          Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 7 of 15 PageID #: 588
                                                       11S   I   n            is   i
                                                                                                                                                                                                                                                            T



                                                                                                    F       mfl          or SIn                                h                                 I               fie          int       in




                                                                                                                        it        S20000                                        fine




Rc   t   i    I




Fc                    bl                                                                     y      hfm               o crL w                            in        thc                   amc                                                     ill        if     hii h ihc


bwa c                                                                                        io             All       cntvic s                       notm                       be                       hili-ililvi                         iooi                irl    in FLEASE   PI


                                                                                            tlt         Be                                                    flerson 111                                                               F




                                                                                                                                            it           L         it
                                                                                                                                                                            ro       0                            1       h   11                       11    rl    o




                                                                                                                                  i w                    w              11C              t-I                                        ll       1
                                                                                                                                                                                                                                                                            I




                          ill   Olf2
                                                                                                                                                               V                 Fin                         i   n

                                                                                                                                                         Q                                                                                                    rl            10
                                        dl 2                                                                                                                                T                i                        i       t              I                         11
                                                                                                                                  111                                                                                              11
         Jie licyth-in'o                       lfirc                                                                          i         1        1            fl        k            t               I       i2           i              I       i




         IhL         firvl        rfn   ill    lw




                                                                                                                                                                                                                                                                                         i   i   lf




             tl rt   lA




                                                                     11   1




                                                                                                                                                                        t                1       i       I
                                                                                                                                                     1
                                                                                                                                                         2                  1




     r




                                                                                                             l
                                                                                                                  l     ill                                                 T    l           ml




                                                                                       ld   llliS       Clil          nliiiihc


                                                                                                                                                                                                                                                                                                      I   ill   0

                                                                                                        E             RA          GES                    R     1                                                              S         EPA RAT E 1




                                                                                                                                                                                                                                                                                                                US00000242
                      Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 8 of 15 PageID #: 589
                                                                                                                                                                                                                                                             and                                OMPI
                                                                                                                                                                hme rad and umh rstand                                         Notices     InstructionS


                                                                                        N
                                                                                                                             and                                                                                     the
                      that             ansvier              ill                                                                     C-11pletv              I




                   oMwA d W
     Cerfir                   vn
                                                                                                                                                                                                                                                                                          ja
I



                                                                                                                                                                                                                                                                                                and
4M                                                         ans etving                                                                              A      the    ado    al    i nsQrp hu er                       is a   crime puni-hah         It   as a   felon                   ral


                                                                                                                                                                                                                                                            A
              1                                                                                       to    queshori

                                                                                                                                                                                                                  Te clundmis H            TAMugh                   md              wM01        Qx
                                                                                                                                                                                                              T
                                       Statean or                          local       hiw            Understand         N                                                                 eY   to mrs       of                                                          fir
           nlsn         iolato                                                                    I



rna
is                            from         porandug                           wUQwwg                    a   firearm      1    viderst2m               that      a persoll          Mho answers                            to   que0tou       IML      is   prohlikd from       Tc         Wg   or
         prohibited
                                                                                                                                     stion       l1d1 and prm                      icle         the   documentation               rl qui




              under           Fedem                    In    and              my                                                                           I   Yrtherunduound                              bw therepaid pw
felon

roule Rw               TAMM                        and     prohl              Maul            a       Federal      Hrenrm          ficense    iF      a   viohition           of       Federal blw                See     111struct



TV TmnWwj-s



                                                                                                                                                      ne       jj    qyU
                                                                                                                                                                    111-pleted



                                                                                      skred       OWT         iw   mod       A              1ju


                                                                                                                                                                                                      Funwivi


                                                                                                                                                                              C1




              Mons                 1       h




                             exthanN           19          21         or 21           Moo     Rc        Ampided              Pri


    TEA




                             rknq j                                                                                                                                                             Mi
              1j
                                                                                                                                                                                           j



                                                                                                      OMn          Mis       UMMInd                        Wnhy                r sP71177              717    7777        771    7771   Ntz

                                                                                                                                                                                   i
                                                                                                                                                                                       i   LJ                     LJ

                                                       Brad                                                                                                                                                  Que     of    FFL
                  Fhe    namw          and                                ident




                  g
                                 wd        pamil



                                                                                                                                        lie




     f   we   WUMAX              of    W                                                                      a                d   w   th   an ol J'a                  F13t    ie


    sulon C immewavy pl-i                                                                                                                                           11on      fiw          QFicvin     l          u'd    L
     Icl   r iFt        1-1  t   M     1
                                           a   f   i
                                                       w
                                                       S   C1     s   t
                                                                          G   i   i
                                                                                                                                                               are    Oil trun wirrech                        and       C-0-MpRe




                                                                                                                                                  o   reSe flei       Continue                  to    Next    Page

                                                                                                                         SIAPLE             IF     PAGES BECCMIE SEPARATED




                                                                                                                                                                                                                                                                                    US00000243
                 Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 9 of 15 PageID #: 590




                                                                                                                                                                                                         In       ITT                                                       n    i
                                                                                                                                                                                                                                                                                      d       pmn     wlpn
                                                                                                                                                                                                                                              NJ                                      2   A




                                                                                                                                                                                                                           A         r   1h   0         IV   Mwonn       1041X            I   Q   F   PON I




                                                                                                                                                                          ho    Cnn-iphvd




Ina  anwo WW urnmian am
eolpoolFflconflu AdSm q
                                                                                    I




                                                                                        d


                                                                                            m
                                                                                                  jun   Mwwnwo                      W Tv some Slop
                                                                                                                                                AM
                                                                                                                                                                          in


                                                                                                                                                                          swulk
                                                                                                                                                                               M led   ni      vn

                                                                                                                                                                                               Te
                                                                                                                                                                                                         lic nised

                                                                                                                                                                                                        Ikensud
                                                                                                                                                                                                                       h

                                                                                                                                                                                                                    pron
rujuironow of 18 USY 92Qc A                                                                       lis   wwatc1m               hu hmn                          or                           I
                                                                                                                                                                                               SAwwortin                        on       Tv    NAN

Suhm A qM Suhin C I ap AR                                                                     M ny wiHmiam 4 dw WHOM                                                       iwAded              in       qua3kn       18         am        nV            in
                                                                                                                                                        MY
                                                                                                         i                                                                                                                  f




104    OW174 Yed'i                  mid            3 Stow               or hwal             howNkAQ 0 Ow hmudw                                                                 4 k   ny        hddTA              16       nra       ortlawlw nw w wk dulker                         Wnr


             L   c
                     ht j
                                ive         11-111     is   fistint         I   I       HIN torn Ito    thw   PL   I   ma-i   ir1k jmih'4   d   i   I   Seoio     I
                                                                                                                                                                      I




34                                           Son                 N
                                                                        T
                                                                            nt plew               e   priw     1
                                                                                                                                                                                                                       36




                            I       T   I                   N   S   I   R   i   OUI         N N1        D     Dil v                                                                                                                                                              Ron          1




        ME




                                                                                                                                                                                     xi                  cwmn          i        mum           a     1




                                                                                                                                                                                     and

AW      10   1




mAnny             a                 2W MAS                       ATF                Wn                                             0    Win                  07


PC           a                      K          A   UIL                                                                                  26      YQW      S   IS
An     Mm    po                 1

                                    may            W                                                                                    6M              tt                                     ll lmt      III    tnlk ps 1c                  Irue



                                alplv'i L                                                                                                                                            ol             l    unailL    loi d             1111d     ol




hon    nod       WIMA               T          as                                                                                                                                    wunQwd                Y      wwWr pion                              evc

003 an       Ad             M 1w               nil                                                                                                                                   I Ofl     dl 2                                                          tficn   i

                                                                                                                                                                                                                 slynzouo




Page    3




                                                                                                                                                                                                                                                                                                        US00000244
                 Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 10 of 15 PageID #: 591




                                                                                                                                                                    it       a     S2 000             fine




R Id         Hie       N                                                                                                                  or-in   N ep art                       In   origimil            on

                                                                                                                                                                                 el-oa it           thf   sIML      Shift        if




locll 41         tjnlc i            the   rraniipfion                                            der    18          U-S-C 922tc                            All          untrios             must      be       hnmth     ritwn            in       ink       TUASE
                                                                                                  sochnn                      A           Musy       Be Completed                                   Person-11h          By Transfere

             3   ConcL                    r        s    F   ull      Vlnwa




             ffr W            Sm                                                                                                                                                                                                                   ho    1




    I        Edlmciv                                                                 RT t             oln                                                          JiT            ct            o1w       OF            N fc     I    i        I    h



                                                                                                                                  I                        I            J




                                                                                             I
                                                                                                  kin           if


                                                                            F TT     r            F     i   F   t    t   r

                                                                                      hnil            11 arint                                                                                                           1   1
                                                                                                                                                                                                                                 1 Ill




                                                                                                                                                                                                                                                                     00   it




                                                                            0   1                                                                    11                     illf        vlhur             tm       Ii




                                                                                                                                                                                            e                  o



                 Ilu




                                                                                                                                                       1       F




                   klcr                                                             OM   t       IiWd               U11       S       t   1




                                                                                or   unlav-1          Fulh               In   lhi             Univ     I




111                Ar          I ou       Jr    al 2n       i i-ho    has    bez ii      admiual                         to   dlt             Jnited       Srai s                 tindi'l       k



         I         I   r                  do    yi u        Callvidlin              an       01 th f                                            s aTed             in       the       Instructions



V   II   VILI          jt-c   ill    qjjk j-j                                                                                                                      number                             USC S             o NJj

                       i6ons        Arz                                                                                                                                                     Cnti
                                                                                                                                                                                             o  n-u                     ext      Pafie
             o                                                                                                                S-IAPLE                  H           PAGFS BECOME                                     SEPARATED                                                  r   tj   6




                                                                                                                                                                                                                                                                                        US00000245
                                Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 11 of 15 PageID #: 592
        I        ort                                                                                                                                             and complete                                 f       Im u rud                       and           umiLr-stand                  thf        Noticc        bistructions                and    Definiviom            on      ATF Form

    4473                    1   understand                           that                                             ta   quesdon                         Jl a          if   I   avo      nof        the                 ictual            transfturu buyer                               is   11   Crime        punishabip        n    a       fefon       under        Federal            lm   arid



        mov             Also         vioUve                   State      qT1    I    r                                 oderstand                           1hat          a
                                                                                                                                                                              person              i ho                nnw       ers         N        e             to   am       of the              que'tiom        I   Jb   throu h            I   Li    and   or   I   1b      thron-h         1   2x
                                                                                                                           firearm                               undentand                                                                           ho           answers                  es              qw              12A 1    is                           from        reee6 ing or
                 prohibited fi-om
    is                                                                                                                                                                                            that                a    per-son                                                                    to                                 prohibited
                                                                    purch            i                                                                      I




    possessing                            a        fire-arm           unle                                                                                  to      yucstom                 12A2                      and       pirmAdes thc                            documentat Dri                                          I            I       0so unde-4and                    that   making

                                                     or I       rition

    tT Iofl             v   under                         eftertil    I'm           fl             1A                                                  fn-d             or local           km             I           rurther           understand                          that       the           repetiti


    f           esalt       for      lh clib                  ood and          profit         i     ithout a                                                             fict     n   e    i's    1   violotion                         of       Federal law                           Sev 1ns1mc1 fjn

        14             Tvansf'er




                                                                                                                                                                                      Tust        Be Completed                                        R            Tt msfFror1 Sc

                                                                                               nF ired           fc1wck         or         ilul            It    0111    Ale               vill       1                                 1
                                                                                                                                                                                                                                            1         1   f    w lnAcr           is    11       a    qL1 11il




                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                        C    i   I            S



            I           ItIC111       i
                                          F1       L 11   i
                                                                                                        01 tvi        licci                    i
                                                                                                                                                   I   A                                              did                                                                                                                                                        bt       OitiL   Foq        i
                                    Au hov                                                                                                                      MilhCr            on                                                                                                                                                         of Idento wation                     1   1   Cial




                                                                                                                                                                                           n


                                                                                                                                                                                                                  t   J    0j                        thic          J    1   Ft   rni   1        4




                                    Q11 u tio ns                    14   20          ov   2    i    Must         Be             1pleted                         prim                  1
                                                                                                                                                                                           Yhe        1
    PI-1         T                                                                                  z 2nt v
                                                                                                   id                                                                                                                                                                                                                           n   1111iF           ifl

                        trtmmjuct                              to   Nk      S   7        t1j




                            N   I   Ild
                                               r




                                                                                                   AI'le 11w      r aTn            11 i                                                                                                                                                                    htnt    XI

                                                                                                                                                                                                                                                      J


                                                                                                                                                                                                                                                                                                      FF L F




                                                                                                                                       I                         Iust fl                   Completed                            1 01'sonall                             R   T1


I       f        thc    I                            of                                                   pLic        on    I     ii       t       l Inr dav                    rc11         h                             hut      hz                                       I
                                                                                                                                                                                                                                                                                                    iancd         Sclint


Sct 6nn                         C                                                                  he    tra'ISF r oft                                                                                                    N0117    hw

                                                     amef-st-o the qu                                                                                  n        A       of this            forn           ji-e             srilf        true correct                             mid complete


    21




                                                                                                                                                                 Transferor Seller Continue                                                                   to    Next         Pa
                                                                                                                                                       STAPLE                         11   RAGES                           SP      CUAJE                       SEPAR TED


p                               C




                                                                                                                                                                                                                                                                                                                                                                                      US00000246
                 Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 12 of 15 PageID #: 593


                                                                                                                                                                SWA                 Nuasel




                                              B                    of   Budnms              CompWu                                       30 41 10      r   A dowe                    Pumhaw
IT      ITT          Tumbey                   or FA        canns   1   ranAuked            Wfjikwoll


         WnU                        GAV           ML       IN     W     UW   nMWMk                  I




                                                                                                                                                                                            clieck          Wdus Imnlaui                            MW   a
                                                                                                                                                                                                                                                              qvmc          pr   wvlyu

                                                                                                                                                                                              7                           Ili




                                                                                                                                                       I                  p            11          w   r   ThA   v   7777




                                                                                                                       c     Pwwn Mtn Cmnpkmd Subm
     allR        HWL        n                                                                                1no                                                              TNAQK
                                                                                                                                    hull      ccnapflt tc-d     ai       nl     lk uw d            i
                                                                                                                                                                                                       I
                                                                                                                                     o   We       in   hAT           Me        licemed             pruni
                                                                                                                                     il-Ain     cmicOILOL            I   lin    ther                         dn      b                       nonsomev                            60   in



                     hunj           S-al                                                                                                                                 in    ljuc ion            18      u-n   lny                                                             swc
                                      and            Slaw     0

                                     nurno Wed                                                                      451        in   Wn




Purpon
U Ywd            0              1    a


me 00 1                                                                                                                                                                  Ind

1                                                                                                                                                          in   All



Tocan                                                                                                                                                      1




MW Wn                                                                                                                                                                                                                                                           OF      F


                                                                                                                                                                                I    i'l    Hill



                                                                                                                                                                     Won YT

mlinc
    al




a hcn    n   M
Awn                                       i                                                                 WvMWdWQ




AGr to           u

InAe vc am

                                                                       my                                                      l-In
                                                                                                                                                           W
                                                                                                                     rlUrl
                                                                                   Sltf3p iTtii-l

                                                                                   4                                       qx            wd                              an Q
                                                                                   F
                                                                  103 mum               ruAnd Arm WaA
pummem nawk                                   Swit     F                                                            10

15u 1            Yri                                                    UE                   nw         hachninukTRY            am       A                                 th


                                                                                                                                                                                                                                                    WW
        thot                I       ill


                                Olph                                         lil                              c0l          s   Ul                                               imaWc          n mad andOrnntodwav                                            C Qqwm q                  bc

wn      wiK                                                                                                                                                WaDMON                   by      UUKW pawn                              tho   fr oi-skror           P   L   pQ    i
SPA ON Pvd M                         0                                                                                                                     lh12          ds     o                                    ni    01cli                       r 0k                       r's


                                                                                                                                                           mtw us wd                       Aplulm                                        n




                                                                                                                                                                                                                                              AIT     5 40 i
                                                                                                                                                                                                                                              RaNd smn WK



                                                                                                                                                                                                                                                                            US00000247
                               Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 13 of 15 PageID #: 594




                                                                                                                                                                                                                                 r   sulle                 jms                           lie           Ill   Vf




                                                                                                                                                                                                            celtilill                     io1AJwii 05 01C                                                        ol                 ov

    et            izq        Ire        P111fl-sil
                                                                                                                                                                              rld          m        Ilp
                                                                                                                                                                                                                to     a         s20000                            fille




    R            afl     rho                           I   nmruruiofl and                                     Defi   niliolls               on          this           fo r   m                fll-1 Pl           ri       ill        Origintil                    on h                   a    I         tile      jiullsed                   pren

    i       I   f l'y   de     b   I
                                       o4i   s   N

                                                       wilf       o    I   wrill        col   I    th C 11flfi                 om      a   qi                                 ll       i   I   shol         I     i   Ir   c         el       h       7       th        o        l       1                             if          h i        h    the      lit        wd       1

    loc aeih                   UnIQ              the       O1M IV6011                    111111ifie 1                tillfler              18       1
                                                                                                                                                                         922 Q                          I         alfrics                     must                 be                                                             Ili     Ink           I'LEAS FR
                                                                                                                                   Section               A              Mmit Fe Coniploted                                                                flcrsomffl                                         13         Tr msferct                          Bul er




                        ui                                                                                                                                                                                                       Us       orc                                                                     Clifliml                    be    i
                                                                                                                                                                                                                                                                                                                                                            pwii                    hw i




                         Fihnic                                                                                                                                                                                                                       onf           ov           m0 T7                       PI W                                       i         th   Mu                  10J   om te   Mi i




                                                                                                                                                                                                                                          n               VlIrn              i   n 2                             oll        arc         lit   i     he        Aom l     1
                                                                                                                                                                                                                                                                                                                                                                            1   t   rfsfe L

                                                                                                                                                                                                                                          re              Tiol      thu                   iicilijal                    ti




                        ha oj                                      1




                                                                                                                                                                                                                                                                        ff       u 1 i             f         a                    1 11


                                              iiz      d       fj s                                                                                                                            it        Il           st         I   it           I   1   2             m            I                   sid      U




                                                                                                                                                                                                                      no         rn       W   i




                                   A                                                                                  la   1
                                                                                                                               a   t
                                                                                                                                       fu   I
                                                                                                                                                i
                                                                                                                                                          1
                                                                                                                                                               f   1
                                                                                                                                                                                   f   1
                                                                                                                                                                                                    1   s   1
                                                                                                                                                                                                                  1



121              J


12               d                          v ts           d     vo            a   11         11     1   TI    J                                                                               Led          ill       the            histrum                       oll


1       i            11-vull           ru    Inl                                        ouf                                                                                                ss'on                nunlbe                            iR-1                  SC                                   or N-2


                                                     bJi1
                                                     Iv                                                                                                                 Transfereu                                    Bui            er       Continue                                    to                 Nem Pag
                                                                                                                                                              STAPLI                                IF          PAGES                         BILCONIF                                             SEP VA                           t    L    D




                                                                                                                                                                                                                                                                                                                                                                                                                US00000248
                 Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 14 of 15 PageID #: 595
                                                                                                                                                                                                                                                                   T
I
        cv-Sh    that       my   vmwevWSUW                           A   WTOUn UMMulcurnpicle                                     I    haivread     and   undergm

                                                                    In                                                                                                                       unKNIN                                                                Nit and
                                                                                                    La UI                                                                                                                      khmi under
                                                                                                                                                                                                                                                    W
                                                                                                                              the                                               a                                 ns   a                            Feciend
4473        1    understand           Mwirnwering                                 Mquestion    I                    ain not

           ah 31W                RaW md or                                        andermatid    to             pwwon oho ammen                     ws                                 soom 111 dwough                          Ili      and    nr          Trough       12
 my                                                         local   low       I
                                                                                                         a


                                                                                                                                                                                     t question     12 d                       ohibited         from     reck1i   ing or
ipmhMUedhvmpm                              agwr-jtoafliearni                                                                                                                                                 1    is   pi



ponmAg                a   firearm unins                 W     I
                                                                          Husvvtr                  to   quesdo       n    12W          and      pm Ws     Me duumenitaW                  required       in   1Q            I
                                                                                                                                                                                                                                also         underVand      that   waking

                                                                                                        i fa                                                       hh r pccl          A IN

flelan          under Fedend            la      and          n 1 a6n          vitkne    Stateand        o      hwM       ho       I   NNW         undwvmd Am Ow rTe
rmfe Nr               TOT d           md pmM wahoW                        a       Fedual firemms          Hume            isn violation           offedcral     kii        ev       Instructiviv


1-4
                                             Signature




                                                                                          Section        1         T 7sf He           compleNd       B
16        Type    offir                                                                                      lhal    ippll                                                                                                      cv     M


    i




    fmknu        AW V md Tqw                            o




                                                                                                                                                                                                             IT




                                                                                                                     imnkfac               hm                         F    It   I J     T-ai-1-11   a



                                                                                                                    HO    alt i   h    i   co-p                    Fc rn 4473




                                      It                                                            i ilic
                 QuesAms                   20       or


           D      1   N-1


           ian wlirtcd           lo             I




I        a The        reswe           inkiany       i
                                                        GwTrOA d                   by                                                                                      in       implowOSS1                         Ima            WW M          AnD    WS          MW2


                                                                                                                                                                                                                                                                   mn   d




                                                                                                                                                                                                                                              dws



                                                                                                               d                                DCIICd


T-T                                                                                                                                                                                                                                  iFi 2




                                 CS   cw T                                                                     nd    chnk     n       as


                                 A    how
                                                                                                                                            Ihd    n cmii    1-mill




                                                                                        Awn    7                    Be    AnTlned               Porsonady     B
                                                                                              Imm do            hvm to chc Qx me                     OIdMW                          sqmd   Ac
                                                                                          kic irnit      s          Sct                              hit-i     l      22md 73
                                                                                                                                                         Correct       an complk




                                                                                                                                                                                                                                                                             4

                                                                                               STAPLE                IF   PlGES



pap                                                                                                                                                                                                                                          at     PH
                                                                                                                                                                                                                                                                             p




                                                                                                                                                                                                                                                            US00000249
                                      Case 3:19-cv-00208-GMG Document 10-15 Filed 06/04/20 Page 15 of 15 PageID #: 596
                                                                                                                                                7N    FwT
                                                                                                                                                                   WI   ic   TT i pTe tedlT                                 Tr Ins reror                                       I       eT erl TfT




     4



     REMINDER                                                              BN           the            Close                    of       BUSi                     Complete                      ATF            Fo                     3310A              For Multiple Purchases                                                                                      of      Handguns Within                                             5   Consecutil                          e Busine ss                        D    aii      s



 29           Tota                     Numb r                                       of'l rearnis   I
                                                                                                                                Translcrl               d         Plcosc                                                         7 wItIll          g         g           CPO                                          30              Check                 if       asiv                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Pawil               n-dclnption

               mw                      lit       o fhrcc                                 clf               Do            oiof        its     immerabo                                                                                                                                                                                                 Linc                  NI imhcri                                                                   2     4       A     bo                  i




 3     1      For                 Ulse                b                Lictns                              ISCL                 hP                                                                                                                                                                              T 31                  Thccl                 if       thk            Fansllcz                                                                                                                                 fQ   r




                                                                                                                atid            addrs                                                                                                                                1         Lict ni                                    ll lumbcr                  Ohlyt                                                      hvf            fi        fbrcc          imliuy                        fil




                                                                                                                                                                                                            vrinl            The              Fircjrms                                   Alust                            Comple
                                                                                                                                                                                                              ie       Person                  IN      lit       Completed                                                     Section                  B        N


 I     cclltifl               tlmt                     1                   1   have                reild         and undentand                                    the    Nolicvs                lnsfrocfion                           old       ficfinitions                            on                     this           Vrf Form 4473                                          2           lie                                 i    recorded in5 Lclious                                           Band D              is




 trile         curreci                                1lid                 complete                             aini            3        this     catire          trnns icnf n                   rci ord             Ims                                                               A     riviii
                                                                                                                                                                                                                                                                                                                      liceosed                   Imsfiless                   Lovinises fice


              porarih                            conducted                                 from                  a       qualifying                vull           show           nrc       evil        in    fill      simc              Staic         in    l   hich                    the                   ficell              ell      premiscs                       is    loc lte fi                unles's            ill




                                                                                                                                  Uniess           th             fiAllSaCtiM7                             bCC n       dQo ied                or ca      i1cullud                       I                      o he            r cellifN              oil            lit        basis            o                     file         truriferec OHIN                          efs                          nse's         in
                                                                                                                                                                                                                                                                                                    I'll




                                                                                                                                                                                               1111S
                                                                                                                                                        i-S   f                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I-CNPQ


 Ste tionA                            fland
                                                           Section C                               if       applicilble                           2     mY         vtrificittion                 of        the       Well        I   ifilen   hon        revordcd                             in               q uestion                      IS      a     nd         n     ty       rN          el-ification                  atLbe        time       fif       i   ril   lisfec                                      C

 IFUSCOMpluteii                                                   and 3 Stateorlocal                                                       hm      applje able                   if    tile      firealms husinc-ss-it                                           N       iuY beliefihat                                                if    is   not on               lx            I'll    I   for       mc    III     xelj       deti cr         I

                                                                                                                                                                                                                                                                                                                                                                                                                                                        rawip ort                           I   w   of   hcr       Lie



dispuse                   of-die                      firearm s1isted                                                    oil     this      form         to till          Pel-wil           iffentifiLd                 in        scefioll



314            Tra
                     A
                              i   i
                                      s   6       1   L      r                 Sellcr's                         Nolic                Plewl-e            pli'177-1                               I 111            1




                                                                                                                r
                                                                                                                                                                                                           xy


                                                                 T FE                          I       N   S-I      It    UC     F                      AM                                                                                                               D RM 1                                       1-17             FC1            L FNID t
                                                                                                                                                                                                                                                                             117       111          ll
                                                                                                                                                                                                                                                                                                                ill           If      ti l        fir wlT

Put pust                      if           tfi               For                                                                                                                                                                                                         he i1xl i                                        I           lw          cfil lp                         j 6tt           1


                                             thIt                                                                                                                                                                                                                        thi                                          Fi                              III




                                                                                                                                                                                                                                                                                                                                            dr
                                                                 it                                                                                                                                                                                                                             f          1                    iin    I
                                                                           Pci-slin

              hxi-lilk                            511                  or          dQh         er a                                                                                                                                                                      to                  ht                1i
                                                                                                                                                                                                                                                                                                                      i                                               ol                               d


l        nl rt       tht                                                                                   of                                                                                                                                                            ill                                                             fbI'mjw

ol'tifennii                                  The                  trnn zk2roc                          sellci              ii



                                                                                                                                                                                                                                              he
the                                                                                                                                                                                                10U uqlten 1
muOl f rscll r                                               nnu t bt                                                                                                                                       QI                        wld                                I         i   ill          tnin


dic        n-atdil6olls                                ill                         1-k                 F-f1 4                     it                                                       j    01 t w               fuln                                                                                                      131     ijllprup riv                        oulp                                                                                                       141-rud              iuld         01

till       At            or                                                    o                                                                                                                                                                                         tian'tcroi                                       3 HcT             or       dw     11 wIvrl c                           bu        QT                            FR ct          111           I'M


u        ul Ic-Orli i                        I
                                                 ler         i

                                                                           pri Sunli                                                                                                                                                                                     emw                                          J-011tocop                     Il                                              1Ofle      1W        I




                                          wi      bth                      thr          InIll f                                                                                                                                                                                                                                                                                 Thc

mat                                                                                                                                                                                                                                                                                                                            ind          11       Th
                                                                                                                                                                                                                                                                                                                                                     dle




       hell                                             I                                                                                                                                                                                                                                                                                                                                   Ti2coid
                 I       fircial-111                                   lF                                                                                                                                                                                                                                                                            Pcou                    clli




djov                 k        lic nsud                                it                                                                                                                                      it        n'jilh


                              ho                                                                                                                                                                             1111 S              ot k                                                                                                 of                     nis                Tlic
cp ll Q                                                                                                                                                                                                                                                                  Exporuition                                                        Fireati


it       Jl                                                                                                                                                                                                                 ft                                                                                                                   0    obta

1 irth         in         cuofi                         22i                              2-1           T                                                                                                                                                                 ports                  I              tire irnl                 widlow               proper
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f   1c        01

                                                                                                                                                                                                                                                                         ind                 n                 iinpri oncd                        ror       liot           iiiil-Z




                                                                                                   has           on1pi-ItA                  the      FrOarm

inA              die                                                               oiiginal                     AIT             Fi-wn 4473              iii-hich             iuchiV               iilc      Nwic

errzi         hl sl           1 1wu nd                                                                                          and        lw      suppcli-611           2       doculncltLs                            fd'1lTS1hCF


                                       17111 01-If                             stich                   Form               4-47       3   111IIA    be    71-MnV              d    1T    II      112TST       20       VM               Und                               Ttic                mitiserc buy
after         that
                                  p nkxl ninv                                       be    t bmincd                              t ATF              I'ding          may           N2                                         lhl        Jfnw                              i-yIg                             lhat               file




                                                        AphaocucLI                                         bi        ninie               rfpii haser                     rw      jlunieric             O     b I      r fiuuc                                            buyer                         is           unable                  to    Fend        and c

roll                                  Mii65 ij                                     Is                      il    all        of       the    transrcioi             idlc                s   cunip t ted                  Furtil                                           coinpicivd                                           11      anoll-tel             person                                               ilIc     iransf rur seder                                  T    it

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          pcvairt          f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               whe
447 av                        fikNI                   in         dl                inle                                                                                                                                                                                  07011                I It                                                                         fnlu it           then      Sian        iis                          II      dle


                                                                                                                                                                                                                                                                         inwt rs                                    ind              ignniurc                                                         in    qusuon                  14


                                                                                                                                                                                                                                                                                                                                                                                                                                         ArF   F 3fin         473                           ln Ol

PaL e          3         cl
                                                                                                                                                                                                                                                                                                                                                                                                                                             Ised       Oclol c                       I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         US00000250
